Title: Abigail Adams to William Smith, 19 June 1798
From: Adams, Abigail
To: Smith, William


          
            
              Dear sir
              Philadelphia June 19th 1798
            
            I received yours of the 11th  I think Thomas Welch should take his degree at College before he goes. I hope to be in Boston in July. if any Vessel should be going to Hamburgh, it would be best for him to embark for that port. I sincerely regreet that you have had an other vessel captured. Captain Brooks is destined to it, it should seem, from his having so often sufferd, but the President says to all those who are loosers—Gentleman I am clear from blame. would you have attended to my advise at the summer session, many many millions of Property, would have been saved to the citizens of America. Can you tell me Sir what has become of the answer to the address from the Students of Harvered College— I have not seen it publishd in any paper. mr Malcom lost the cover which containd the Names of the Committe who inclosed it. it could only be recollected that Thomas Welch was one, and that was the reason why the direction was not to all three of the Committe. it was addrest to Thomas Welch as one of them & sent three weeks ago I believe—
            It seems Talleyrand is in close communication with his Friend Bache. he was furnishd with Talleyrands Letter, I presume at the same time that dispatches arrived to Government, but there are 70 pages of a Letter in replie from our Envoys, all in Letter press & scarcly legible. two Copies of this must always be made out to lie before the two Houses at the same time, and a translation of the Letter. this necessarily took up much longer time and Bache caught at the opportunity, and sent out his hand Bills on saturday by the thousand. it is a misirable perfermance & the old story over & over again with additional insolence. poor Gerry! will be a sacrifice to his Credulity I fear, but he can do nothing but wait. he says he shall consider himself as a cypher and without any power to act, but he should not stay. that artfull apostate, knows that by detaining him, he shall keep up a party here—and continue divissions amongst us—
            I hope you will put your Castle in a proper state of defence—and have your militia well Armd. the vice President goes off on

wedensday— Langdon is returnd tho he askd leave for the remainder of the Session— Parker talks of Resigning. pray do not Send that Wretch Dearbourn. this country suffers beyond calculation, by such members—
            Send us Ames or Dexter in lieu of mr Sedwick, or Parsons— we have Birds enough here already, and some of the Bat kind, mongrels, neither one thing or an other. Send no Man who cannot stand fire and fight too if necessary—no half way people in such times as these. We want Martyrs.
            I will send you the dispatches as soon as thy are out in the mean time I send you some pamphles to distribute. I wish every Member of Your House had one. be sure you give them to Jacobins—if they will read them
            With a kind and affectionate / Remembrance to all Friends / I am your &C
            
              A A—
            
          
          
            I thought to have written only ten lines but my pen runs—
          
        